PER CURIAM
Defendant appeals his convictions for four counts of sodomy I, ORS 163.405, and four counts of sexual abuse I, ORS 163.427. We affirm his convictions without discussion and remand for entry of an amended judgment correcting the term of post-prison supervision.
Defendant challenges the imposition of 10-year terms of post-prison supervision on each count. He argues that the correct term is 36 months for the most serious offense, sodomy I, a category 10 crime, under OAR 253-05-002(2)(c). The state concedes that defendant is correct. The parties agree that ORS 144.103 does not apply because the crimes for which defendant was convicted occurred before the statute’s effective date, September 29, 1991. State v. Berkey, 129 Or App 398, 877 P2d 1238, rev den 320 Or 360(1994).
Although defendant did not object below, he argues that the circumstances in this case are identical to those in State v. Jones, 129 Or App 413, 879 P2d 881 (1994), that the error is apparent on the face of the record and that for the reasons discussed in Jones, we should exercise our discretion to review it. We agree.
Convictions affirmed; remanded for entry of a corrected judgment imposing a 36-month period of post-prison supervision.